Citation Nr: 1620396	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-18 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected type 2 diabetes mellitus.  

2. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for tinnitus.  

5. Entitlement to service connection for acid reflux.  

6. Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Christine K. Clemens, Esq.
ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2012 VA Form 9, the Veteran requested a hearing before the Board in Washington, D.C.  In a statement received in September 2015 (before such hearing was scheduled), the Veteran's representative indicated that he wished to amend his request to a videoconference hearing before the Board (from the New York, New York RO).  

The Veteran had also initiated appeals of denials of service connection for type 2 diabetes mellitus, heart disease, and peripheral neuropathy of both upper and both lower extremities.  An October 2013 rating decision granted service connection for ischemic heart disease, type 2 diabetes mellitus, peripheral neuropathy of both upper extremities, and peripheral neuropathy, of both lower extremities.  Consequently, those matters are no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

As discussed above, the Veteran had requested a hearing before the Board in Washington, D.C.  However, in a statement received in September 2015, the Veteran's representative indicated that the Veteran wished to amend his request to a videoconference hearing before the Board.  The Veteran is entitled to such hearing.  See 38 C.F.R. § 20.700 (2015).  As videoconference hearings are scheduled by the RO, a remand is required.  

The case is REMANDED for the following:

The AOJ should arrange for the Veteran to be scheduled for a videoconference hearing before the Board (from the New York, New York RO).  [The Board notes that there are RO jurisdiction questions that will have to be resolved.]  The case should thereafter be processed in accordance with the established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

